


Exhibit 10.9


Brunswick Corporation Senior Management Incentive Plan


I. Purposes


The purposes of the Brunswick Corporation Senior Management Incentive Plan (the
“Plan”) are to retain and motivate the officers of Brunswick Corporation (the
“Company”) and its subsidiaries who have been designated by the Committee, as
herein defined, to participate in the Plan for a specified Performance Period by
providing them with the opportunity to earn incentive payments based upon the
extent to which specified performance goals have been achieved or exceeded for
an applicable Performance Period. It is intended that all amounts payable to
Participants who are “covered employees” within the meaning of Section 162(m) of
the Code will constitute “qualified performance-based compensation” within the
meaning of U.S. Treasury regulations promulgated thereunder, and the Plan and
the terms of any awards hereunder shall be so interpreted and construed to the
maximum extent possible.


II. Certain Definitions


“Board” shall mean the Board of Directors of the Company.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Committee” shall mean the Human Resources and Compensation Committee of the
Board or such other committee designated by the Board that satisfies any then
applicable requirements of the New York Stock Exchange, or such other principal
national stock exchange on which the common stock of the Company is then traded,
to constitute a compensation committee, and which consists of two or more
members of the Board, each of whom is intended to be an “outside director”
within the meaning of Section 162(m) of the Code.


“Company” shall mean Brunswick Corporation, a Delaware corporation, and any
successor thereto.


“Determination Period” shall mean, with respect to any Performance Period, a
period commencing on or before the first day of the Performance Period and
ending not later than the earlier of (i) 90 days after the commencement of the
Performance Period and (ii) the date on which twenty-five percent (25%) of the
Performance Period has been completed. Any action required to be taken within a
Determination Period may be taken at a later date if permissible under Section
162(m) of the Code or regulations promulgated thereunder, as they may be amended
from time to time.


“Individual Award Opportunity” shall mean the potential of a Participant to
receive an incentive payment based on the extent to which the applicable
performance goals for a Performance Period shall have been satisfied. An
Individual Award Opportunity may be expressed in U.S. dollars or pursuant to a
formula that is consistent with the provisions of the Plan.




--------------------------------------------------------------------------------






“Participant” shall mean an officer of the Company or any of its subsidiaries
who is designated by the Committee to participate in the Plan for a Performance
Period, in accordance with Article III.


“Performance Period” shall mean any period commencing on or after January 1,
2013, for which performance goals are established pursuant to Article IV. A
Performance Period may be coincident with one or more fiscal years of the
Company or a portion of any fiscal year of the Company.


“Plan” shall mean the Brunswick Corporation Senior Management Incentive Plan, as
set forth herein, as it may be amended from time to time.


III. Administration


3.1.
General. The Plan shall be administered by the Committee, which shall have the
full power and authority to interpret, construe and administer the Plan and any
Individual Award Opportunity granted hereunder (including reconciling any
inconsistencies, correcting any defaults and addressing any omissions). The
Committee’s interpretation, construction and administration of the Plan and all
its determinations hereunder shall be final, conclusive and binding on all
persons for all purposes.



3.2.
Powers and Responsibilities. The Committee shall have the following
discretionary powers, rights and responsibilities in addition to those described
in Section 3.1:



(a)
to designate within the Determination Period the Participants for a Performance
Period;


(b)
to establish within the Determination Period the performance goals and other
terms and conditions that are to apply to each Participant’s Individual Award
Opportunity, including the extent to which any incentive payment shall be made
to a Participant in the event of (A) the Participant’s termination of employment
with the Company due to disability, retirement, death or any other reason or (B)
a change in control of the Company;


(c)
to determine the form of payment of Individual Award Opportunities, which may
include, without limitation, cash, shares of Company common stock or stock-based
awards granted under the Company’s equity incentive plan as in effect from time
to time, or any other property approved by the Committee;


(d)
to determine and certify in writing prior to the payment under any Individual
Award Opportunity that the performance goals for a Performance Period and other
material terms applicable to the Individual Award Opportunity have been
satisfied;






--------------------------------------------------------------------------------




(e)
subject to the requirements of Section 409A of the Code, to decide whether, and
under what circumstances and subject to what terms, Individual Award
Opportunities are to be paid on a deferred basis, including whether such a
deferred payment shall be made solely at the Committee’s discretion or whether a
Participant may elect deferred payment; and


(f)
to adopt, revise, suspend, waive or repeal, when and as appropriate, in its sole
and absolute discretion, such administrative rules, guidelines and procedures
for the Plan as it deems necessary or advisable to implement the terms and
conditions of the Plan.



3.3.
Delegation of Power. The Committee may delegate some or all of its power and
authority hereunder to the Chairman of the Board and Chief Executive Officer or
other executive officer of the Company as the Committee deems appropriate;
provided, however, that with respect to any person who is a “covered employee”
within the meaning of Section 162(m) of the Code or who, in the Committee’s
judgment, is likely to be a covered employee at any time during the applicable
Performance Period, only the Committee shall be permitted to (i) designate such
person to participate in the Plan for such Performance Period, (ii) establish
performance goals and Individual Award Opportunities for such person, and (iii)
certify the achievement of such performance goals.



IV. Performance Goals


4.1.
Establishing Performance Goals. The Committee shall establish within the
Determination Period of each Performance Period one or more objective
performance goals for each Participant or for any group of Participants (or
both), provided that the outcome of each goal is substantially uncertain at the
time the Committee establishes such goal. Performance goals shall be based
exclusively on one or more of the following objective corporate-wide or
subsidiary, division, operating unit or individual measures, stated in either
absolute terms or relative terms, such as rates of growth or improvement or the
performance of other companies or indices: the attainment by a share of common
stock of a specified fair market value for a specified period of time, earnings
per share (determined on a fully diluted basis), total stockholder return,
return on assets, return on equity, earnings of the Company before or after
taxes and/or interest, sales, revenue, market share, free cash flow, cash flow
return on investment, cash on hand, expense reduction, interest expense after
taxes, return on investment, return on invested capital, economic value added,
operating margin, net income before or after taxes, earnings before interest,
taxes, depreciation and amortization, pretax operating earnings after interest
expense and before incentives, and/or extraordinary or special items, operating
income, net cash provided by operations, total liquidity, net debt, operating
working capital and strategic business criteria consisting of one or more
objectives based on meeting specified goals relating to market penetration,
geographic business expansion, cost targets, customer satisfaction, reductions
in errors and omissions, reductions in lost business, management of employment
practices and employee benefits, supervision of litigation and information
technology, quality and quality audit scores, productivity, efficiency, safety
and acquisitions or divestitures, or any





--------------------------------------------------------------------------------




combination of the foregoing. With respect to Participants who are not “covered
employees” within the meaning of Section 162(m) of the Code and who, in the
Committee’s judgment, are not likely to be a covered employees at any time
during the applicable Performance Period, the performance goals established for
the Performance Period may consist of any objective corporate-wide or
subsidiary, division, operating unit or individual measures, whether or not
listed herein. Performance goals shall be subject to such other special rules
and conditions as the Committee may establish at any time within the
Determination Period.


4.2.
Impact of Extraordinary Items or Changes in Accounting. The measures utilized in
establishing performance goals under the Plan for any given Performance Period
shall be determined in accordance with generally accepted accounting principles
(“GAAP”), where applicable, and in a manner consistent with the methods used in
the Company’s audited consolidated financial statements, without regard to
(i) extraordinary or other nonrecurring or unusual items, or restructuring or
impairment charges, such as restructuring, exit and impairment charges, tax
items and loss on debt extinguishment costs, as determined by the Company’s
independent public accountants in accordance with GAAP or (ii) changes in
accounting, unless, in each case, the Committee decides otherwise within the
Determination Period or as otherwise required under Section 162(m) of the Code.





V. Individual Award Opportunities


5.1.
Terms. At the time performance goals are established for a Performance Period,
the Committee also shall establish an Individual Award Opportunity for each
Participant or group of Participants, which shall be based on the achievement of
one or more specified targets of performance goals. The targets shall be
expressed in terms of an objective formula or standard which may, at the
discretion of the Committee, be based upon the Participant’s annual base salary
or a multiple thereof. In all cases the Committee shall have the sole and
absolute discretion to reduce the amount of any payment under any Individual
Award Opportunity that would otherwise be made to any Participant or to decide
that no payment shall be made, and the Committee may in its sole discretion
establish secondary performance goals, that need not be specified in Section 4.1
of the Plan, which the Committee may use as guidelines in making the decision
whether to reduce any such payment. No Participant shall receive a payment under
the Plan with respect to any fiscal year of the Company in excess of $5,000,000,
which maximum amount shall be proportionately increased or decreased with
respect to Performance Periods that are more or less than one year in duration.



5.2.
Incentive Payments. Subject to Section 3.2(e), payments under Individual Award
Opportunities shall be made within 2½ months after the end of the Performance
Period for which the incentive awards are payable, except that no such payment
shall be made unless and until the Committee, based to the extent applicable on
the Company’s audited consolidated financial statements for such Performance
Period (as prepared and reviewed





--------------------------------------------------------------------------------




by the Company’s independent public accountants), has certified in writing the
extent to which the applicable performance goals for such Performance Period
have been satisfied.


VI. General


6.1.
Effective Date and Term of Plan. The Plan shall be submitted to the stockholders
of the Company for approval at the 2013 annual meeting of stockholders and, if
approved by the affirmative vote of a majority of the shares of common stock of
the Company present in person or represented by proxy at such meeting, shall
become effective for Performance Periods beginning on and after January 1, 2013.
This Plan may be terminated at any time by the Committee. In the event that this
Plan is not approved by the stockholders of the Company, this Plan shall be null
and void.



6.2.
Amendment or Termination of Plan. The Committee may amend or terminate this Plan
as it shall deem advisable, subject to any requirement of stockholder approval
required by applicable law, rule or regulation, including Section 162(m) of the
Code.



6.3.
Non-Transferability of Awards. No award under the Plan shall be transferable
other than by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Company. Except to the extent
permitted by the foregoing sentence, no award may be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of any such award, such award and all rights
thereunder shall immediately become null and void.



6.4.
Tax Withholding. The Company shall have the right to require, prior to the
payment of any amount pursuant to an award made hereunder, payment by the
Participant of any Federal, state, local or other taxes which may be required to
be withheld or paid in connection with such award.



6.5.
No Right of Participation or Employment. No person shall have any right to
participate in this Plan. Neither this Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company, any
subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any subsidiary or any affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.



6.6.
Designation of Beneficiary. If permitted by the Company, a Participant may file
with the Company a written designation of one or more persons as such
Participant’s beneficiary or beneficiaries (both primary and contingent) in the
event of the Participant’s death. Each beneficiary designation shall become
effective only when filed in writing with the Company during the Participant’s
lifetime on a form prescribed by the Company. The spouse of a married
Participant domiciled in a community property jurisdiction shall join in any
designation of a beneficiary other than such spouse. The filing with the Company
of a





--------------------------------------------------------------------------------




new beneficiary designation shall cancel all previously filed beneficiary
designations. If a Participant fails to designate a beneficiary, or if all
designated beneficiaries of a Participant
predecease the Participant, then each outstanding award shall be payable to the
Participant’s executor, administrator, legal representative or similar person.


6.7.
Governing Law. This Plan and each award hereunder, and all determinations made
and actions taken pursuant thereto, to the extent not otherwise governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.



6.8.
Other Plans. Neither the adoption of the Plan nor the submission of the Plan to
the Company’s stockholders for their approval shall be construed as limiting the
power of the Board or the Committee to adopt such other incentive arrangements
as it may otherwise deem appropriate.



6.9.
Binding Effect. The Plan shall be binding upon the Company and its successors
and assigns and the Participants and their beneficiaries, personal
representatives and heirs. If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 6.2.





